Case 4:18-cv-00476-ALM Document 124 Filed 07/30/20 Page 1 of 7 PageID #: 3755



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

    INNOVATION SCIENCES, LLC,
              Plaintiff,                               Civil Action No.4:18-cv-00476-ALM
         v.                                            Consolidated Lead Case

    HTC CORPORATION,
              Defendant
    INNOVATION SCIENCES, LLC,
              Plaintiff,
         v.                                            Civil Action No.4:19-cv-00752-ALM
                                                       Member Case
    HTC CORPORATION,
              Defendant
    HTC CORPORATION,
    HTC AMERICA, INC.,
              Plaintiffs                               Civil Action No.4:20-cv-00180-ALM
                                                       Member Case
          v.

    INNOVATION SCIENCES, LLC,
              Defendant



         JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO P.R. 4-3

         Pursuant to P.R. 4-3 and the Court’s Amended Scheduling Order, Plaintiff Innovation

Sciences, LLC (“Innovation” or “Plaintiff”) and Defendant HTC Corporation (“HTC” or

“Defendant”)1 hereby submit the Parties’ Joint Claim Construction Statement.



1
  The Parties dispute whether HTC America, Inc. (“HTCA”), a subsidiary of Defendant HTC
Corporation, is a party to any of these consolidated actions. HTCA is not a named Defendant in
Civil Actions 4:18-cv-476 or 4:19-cv-752. HTCA was a declaratory judgment Plaintiff in the
original declaratory judgment action by HTC and HTCA in the Eastern District of Virginia, later
transferred to this Court as Civil Action 4:20-cv-180. The declaratory judgment complaint was
thereafter amended to remove HTCA from this Action. 4:20-cv-180, Dkt. No. 44. Plaintiff has
moved to strike the amended complaint, and the dispute between the parties has been fully
briefed, as set forth in 4:18-cv-476, Dkt. Nos. 79, 80, 82 and 85.


                                                1
Case 4:18-cv-00476-ALM Document 124 Filed 07/30/20 Page 2 of 7 PageID #: 3756



   I.        P.R. 4-3(a) Agreed Claim Construction

         The parties have not agreed to any constructions for U.S. Patent No. 9,912,983 (“the ’983

Patent”); 9,729,918 (“the ’918 Patent”); 9,942,798 (“the ’798 Patent”); or 10,104,425 (“the ’425

Patent”) (collectively, the “Patents-In-Suit”). However, the parties have met and conferred as

required by P.R. 4-2(c) and have reduced the number of terms for which they seek construction

in an effort to streamline the claim construction proceedings. The parties will continue to discuss

possible agreed constructions.

   II.       P.R. 4-3(b) Disputed Claim Construction

          Pursuant to P.R. 4-3(b), the chart attached as Exhibit 1 to this Joint Statement contains

 disputed patent claim terms, phrases, or clauses for which the parties propose different

 constructions.

          Exhibit 2 provides Plaintiff’s identification of extrinsic and intrinsic evidence

 supporting its proposed constructions, as required by P.R. 4-3(b). In addition to the intrinsic

 and extrinsic evidence identified in Exhibit 2, Innovation also identifies the prosecution

 histories of the patents in suit and related patents and applications as additional intrinsic

 evidence.

          Exhibit 3 provides Defendant’s identification of extrinsic and intrinsic evidence

 supporting their proposed constructions, as required by P.R. 4-3(b). In addition to the intrinsic

 and extrinsic evidence identified in Exhibit 3, HTC also identifies the prosecution histories of

 the Patents-in-Suit and related patents and applications as additional intrinsic evidence.

         The parties rely on the intrinsic evidence as a whole relating to the asserted patents. Each

side reserves the right to rely on any intrinsic or extrinsic evidence identified by the other side

and any evidence that may be obtained through claim construction discovery. The parties’



                                                  2
Case 4:18-cv-00476-ALM Document 124 Filed 07/30/20 Page 3 of 7 PageID #: 3757



proposed claim constructions are subject to change as claim construction discovery progresses

and the parties brief the issues. Each party reserves the right to supplement or amend its

supporting evidence based on newly identified evidence.

   III.      P.R. 4-3(c) Length of Claim Construction Hearing

          Pursuant to P.R. 4-3(c), the parties request 2 hours total, 60 minutes per side, for the

claim construction hearing.

   IV.       P.R. 4-3(d) Live Witness Testimony at Claim Construction Hearing

          Innovation’s Position:

          Innovation may have its expert, Mr. Joseph C. McAlexander, III, provide a declaration or

testimony at the claim construction hearing addressing the following subjects: (i) that

Innovation’s proposed constructions are consistent with the understanding that one of ordinary

skill in the art would have had of the disputed claim term in light of the intrinsic and extrinsic

evidence; (ii) whether certain claim terms as set forth in Exhibit 1 inform, with reasonable

certainty, those skilled in the art about the scope of the invention, describe sufficiently definite

structure; and (iii) how one skilled in the art would understand the disclosure in the patents, the

state of prior art, plain and ordinary meanings of claim terms, and the level of one skilled in the

art. By identifying Mr. McAlexander herein, Innovation does not waive any rights and is not

precluded from relying on another expert with similar qualifications who may provide a

declaration or testimony addressing these issues.

          HTC’s Position:

          HTC may have its expert, Mr. Stephen Gray, provide testimony at the claim construction

hearing, consistent with his declaration simultaneously served today pursuant to P.R. 4-3(b).

HTC objects to Plaintiff’s reservation of rights to rely on testimony or a declaration from Mr.



                                                    3
Case 4:18-cv-00476-ALM Document 124 Filed 07/30/20 Page 4 of 7 PageID #: 3758



McAlexander not timely disclosed pursuant to P.R. 4-3(b), which requires Plaintiff to

simultaneously serve a disclosure of expert testimony consistent with Fed. R. Civ. P.

26(a)(2)(B(i)-(ii) or 26(a)(2)(C) for any expert on which it intends to rely to support its proposed

claim construction or indefiniteness position or to oppose any other party’s proposed claim

construction or indefiniteness position. Plaintiff should not be permitted to present such

undisclosed evidence in violation of P.R. 4-3(b).

   V.      P.R. 4-3(e) Other Issues

        Innovation’s Position:

        Should the Court decide that it would like to hear, at the Claim Construction hearing, oral

argument on HTC’s pending motion for summary judgment that Plaintiff lacks the right to bring

suit, Innovation respectfully requests that the Court also hear oral argument on Innovation’s

pending motion for summary judgment that it owns the patents-in-suit and has the right to sue,

which is fully briefed.

        HTC’s Position:

        The Court’s schedule permitting and in view of the Parties appearance for the Claim

Construction hearing, HTC respectfully requests that time be set aside for the Court to hear oral

argument on two motions:

       HTC’s pending motion for summary judgment that Plaintiff lacks the right to bring suit
        under 35 U.S.C. § 262, which was fully briefed in the 4:18-cv-476 action prior to the
        Court’s consolidation of these matters, and is case dispositive. 4:18-cv-474, Dkt. No.
        441.
       HTC intends on filing a motion for summary judgment that HTC’s accused sales of the
        Pixel 2 phone, which make up the overwhelming majority of the accused sales in these
        consolidated actions, occur outside the United States and are not a basis for infringement
        by HTC under 35 U.S.C. 271(a). HTC expects the motion will be fully briefed prior to
        the September 21, 2020 claim construction hearing. HTC respectfully submits that
        adjudication of this forthcoming motion will significantly narrow the disputes in these
        consolidated actions, preserving party and judicial resources.



                                                 4
Case 4:18-cv-00476-ALM Document 124 Filed 07/30/20 Page 5 of 7 PageID #: 3759



    VI.      Estimated Pages Needed to Brief Disputed Claim Terms

          At this time, the parties anticipate requiring no more than 20 pages for opening and

responsive claim construction briefs and 10 pages for the reply claim construction brief.

          To the extent new arguments or evidence are raised by Plaintiff in its reply brief, HTC

reserves the right to seek leave to file a sur-reply to address said arguments, limited in length to

Plaintiff’s reply.



 Date: July 30, 2020                                   Respectfully submitted:

                                                       /s/ Walter D. Davis, Jr.
                                                       Donald L. Jackson
                                                       VA Bar No. 42,882 (Admitted E.D. Tex.)
                                                       James D. Berquist
                                                       VA Bar No. 42,150 (Admitted E.D. Tex.)
                                                       Gregory A. Krauss
                                                       VA Bar No. 84839 (Admitted E.D. Tex.)
                                                       Alan A. Wright
                                                       VA Bar No. 46506 (Admitted E.D. Tex.)
                                                       Walter D. Davis, Jr.
                                                       VA Bar No. 48217 (Admitted E.D. Tex.)
                                                       DAVIDSON BERQUIST JACKSON &
                                                       GOWDEY, LLP
                                                       8300 Greensboro Dr., Suite 500
                                                       McLean, Virginia 22102
                                                       Tel.: (571) 765-7700
                                                       Fax: (571) 765-7200
                                                       djackson@davidsonberquist.com
                                                       jay.berquist@davidsonberquist.com
                                                       gkrauss@davidsonberquist.com
                                                       awright@davidsonberquist.com
                                                       wdavis@davidsonberquist.com

                                                       Roger D. Sanders
                                                       J. Michael Young
                                                       SANDERS, MOTLEY, YOUNG, AND
                                                       GALLARDO, PLLC
                                                       111 S. Travis Street
                                                       Sherman, Texas 75090
                                                       Tel.: (903) 892-9133
                                                       Fax: (903) 892-4302


                                                   5
Case 4:18-cv-00476-ALM Document 124 Filed 07/30/20 Page 6 of 7 PageID #: 3760



                                          rsanders@somlaw.net
                                          myoung@somlaw.net

                                          Attorneys for Plaintiff
                                          Innovation Sciences, LLC


                                          PAUL HASTINGS LLP

                                          By: /s/ Philip Ou
                                          Yar R. Chaikovsky
                                          State Bar No. 175421
                                          Philip Ou
                                          State Bar No. 259896
                                          Bruce S. Yen
                                          State Bar No. 277920
                                          PAUL HASTINGS LLP
                                          1117 S. California Avenue
                                          Palo Alto, California 94304-1106
                                          Telephone:     (650) 320-1800
                                          Facsimile:     (650) 320-1900

                                          Harry L. Gillam, Jr.
                                          TX Bar No. 07921800
                                          GILLAM & SMITH LLP
                                          303 S. Washington Ave.
                                          Marshall, Texas 75670
                                          Telephone:    (903) 934-8450
                                          Facsimile:    (903) 934-9257
                                          gil@gillamsmithlaw.com

                                          Attorneys for Defendant
                                          HTC CORPORATION




                                      6
Case 4:18-cv-00476-ALM Document 124 Filed 07/30/20 Page 7 of 7 PageID #: 3761



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3).




DATED: July 30, 2020                                /s/ Walter D. Davis, Jr.
                                                    Walter D. Davis, Jr.




                                                7
